IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-50165
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CARLOS REYNA-MORENO,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR-98-CR-498-1
                       - - - - - - - - - -
                         December 8, 2000

Before DAVIS, JONES and DEMOSS, Circuit Judges.

PER CURIAM:*

     Carlos Reyna-Moreno (Reyna) appeals his conditional guilty-

plea conviction of two counts of illegal transportation of aliens

in violation of 8 U.S.C. § 1324(a)(1)(A)(ii).   Reyna argues that

the district court erred in denying his motion to suppress

because the stop of the vehicle he was driving was not supported

by reasonable suspicion.

     Viewing the evidence in the light most favorable to the

Government, and given the totality of the circumstances, we hold

that the decision to stop Reyna was based on specific,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50165
                                -2-

articulable facts, and reasonable inferences, that reasonably

warranted the suspicion that his vehicle was involved in illegal

activity.   See United States v. Zapata-Ibarra, 212 F.3d 877 (5th

Cir. 2000).

     AFFIRMED.